Citation Nr: 0100065	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  98-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a seizure disorder due 
to treatment received at VA Medical Center from April 6, 1998 
to April 17, 1998.

2.  Entitlement to service connection for residuals of a 
right hand injury.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran and his representative appeared before a Member 
of the Board at a hearing at the RO in July 2000.  

The Board observes that the veteran appealed an October 1996 
rating decision denying entitlement to nonservice-connected 
pension benefits.  However, in a September 1997 statement, 
the veteran withdrew this claim.  Therefore, the Board no 
longer has jurisdiction of this issue.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
 
The issue of service connection for a right knee disorder 
will be considered in the Remand section which follows the 
Order section below.


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA Medical Center 
(VAMC) from April 6, 1998 to April 17, 1998 for treatment of 
dysthymic disorder.  Seizure disorder was also diagnosed at 
that time.

2.  Competent medical evidence showing a nexus between the 
veteran's VAMC treatment and his seizure disorder is not of 
record.  

3.  There is no evidence that the veteran developed a seizure 
disorder as a result of carelessness, negligence, and lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA in furnishing his treatment.

4.  During service, the veteran was treated for pain in the 
right hand, which was acute and transitory and resolved 
without residual disability.  Residuals of a right hand 
injury were not medically demonstrated during the veteran's 
active military service or subsequent thereto.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
seizure disorder claimed to have developed as a result of 
treatment at a VAMC from April 6 to April 17, 1998.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 
(2000).

2.  Residuals of a right hand injury were not incurred or 
aggravated during service.  38 U.S.C.A. §§ 101, 1101, 1110, 
1111, 1112, 1113, 1137, 1153 (West 1991); 38 C.F.R. § 3.303 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5100 et. seq.).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was passed.  (To be 
codified at 38 U.S.C.A. § 5100 et. seq.)  Review of the 
record, mindful of the notice and assistance provisions of 
this law reveals that no further development is needed as to 
the issues decided herein.  The appellant has been provided 
notice of the evidence needed to develop and establish 
entitlement for the claims decided, and there is no reason to 
schedule additional examinations as to these issues.  Thus, 
the Board will proceed to the merits of these claims.

I.  1151 claim

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date.  
Here, the veteran's request for benefits under § 1151 was 
filed in June 1998; thus, this claim must be decided under 
the current, post-October 1, 1997, version of 38 U.S.C.A. § 
1151.

The provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) 
provide, in pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
 (1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- 
 (A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or 
 (B) an event not reasonably 
foreseeable; 

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

The veteran has contended that his seizure disorder began 
while he was hospitalized at the VAMC in early April 1998, 
and that something, most probably the medications prescribed 
during this hospitalization, triggered a seizure disorder.

Private medical records from February 1996 to March 1998 show 
complaints and treatment with several diagnoses.  A March 
1997 notation indicates that the veteran was seen complaining 
of numbness of the right side of the face and vertigo.  The 
diagnoses included vertigo, but the physician opined that the 
veteran may have had a mild stroke and noted that the veteran 
had reported headache.  In a March 1998 notation, the veteran 
again complained of vertigo.  The diagnoses included vertigo.

An April 1998 VA admission note reveals that the veteran was 
hospitalized for escalating anxiety and episodes of violence.  
The plan of treatment indicated that the veteran's Tegretol 
was increased to 200 mg and a Tegretol serum level would be 
taken in the morning.  All other medications were 
discontinued and new medications prescribed.  A VAMC 
discharge summary for the period of hospitalization from 
April 6 to 17, 1998 revealed that the veteran was 
hospitalized with complaints of depression, anxiety, paranoid 
with family, and arguing with his spouse.  It was noted that 
during the course of the hospitalization, the veteran was 
found to have partial seizures, was diagnosed with seizure 
disorder, and was placed on anticonvulsant medication.  The 
diagnoses at discharge included dysthymic disorder, seizure 
disorder, hypertension, and arthritis.

A VAMC discharge summary reveals that the veteran was again 
hospitalized from April 22 to April 28, 1998 for evaluation 
of new onset of seizures.  Hospital treatment records 
indicate that the veteran had his first seizure while 
hospitalized on April 13, 1998.  A head CT scan was normal.  
The veteran's medication was changed from Tegretol to 
Dilantin.  The diagnoses at discharge included seizure 
disorder, hypertension, and schizophrenia.  It was noted that 
the veteran had not had any seizures since the change in 
medication.

An October 1998 VAMC discharge summary indicated that the 
veteran was hospitalized after having a seizure.  It was 
noted that the veteran was allergic to Dilantin and Tegretol.  
No seizure activity was reported during the hospitalization.  
It was noted that he had been placed on seizure medication, 
and that the medication should be continued on discharge.  
Diagnoses included seizure disorder.  An April 1999 VAMC 
hospitalization revealed that the veteran was admitted for 
uncontrolled seizure.  It was noted that the veteran 
developed a seizure disorder in 1997 that was not well 
controlled.  The veteran experienced seizures during the 
first two days of hospitalization, but after his medication 
was increased, there was no further seizure activity.  

In private medical records from May 1998 to July 1999, the 
veteran's physician, PCM, M.D., stated that the veteran began 
having seizures in April 1998 and that he complained of 
lightheadedness, dizziness and headaches.  The veteran's 
history of depression and hypertension was noted.  In a June 
1998 letter, Dr. M stated that the veteran did not have a 
previous history of seizures.  A MRI and CAT scan of the 
brain were normal.  The diagnoses included seizure disorder, 
etiology unknown.

In an October 1999 letter, one of the veteran's treating 
physicians, CGB, M.D., provided a letter stating the current 
medications he received.

At a December 1999 VA examination, it was noted that the 
veteran claimed that medications he was prescribed while 
hospitalized at the VA in early April 1998 caused the seizure 
disorder.  The veteran reported that he had approximately a 
dozen seizures in the past year.  The diagnoses included 
seizure disorder.  In a March 2000 VA examination addendum, 
the VA examiner opined that the etiology of the veteran's 
seizure disorder was unknown.

At his July 2000 hearing, the veteran testified that he first 
began having seizures while hospitalized at the VA in April 
1998.  The veteran reported that both his private and VA 
physicians have told him that he was on too much medicine and 
the veteran alleged that this was the cause of his seizure 
disorder.  In a substantive appeal he reported that his 
medications had recently been reduced.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for benefits under 38 U.S.C.A. § 1151.  The evidence 
submitted by the veteran does not show negligence or lack of 
care by VA, and does not establish that the development of 
seizure was caused by medication prescribed during his VA 
hospitalization from April 6 to 17, 1998.

While the veteran has contended that he has been told that he 
is on too much medication, and that this is the reason for 
the seizures, that is not confirmed by the clinical evidence 
on file.  His neurologist did indicate the he thought that 
the medical regime should be modified, but did not express an 
opinion that this was the reason for the seizures.  Other 
examiners have been unable to ascertain the reason for the 
onset of the seizures.

The claims folder shows that the veteran has been diagnosed 
with a seizure disorder.  However, there is no medical 
opinion of record in this case which indicates that the 
veteran's seizure resulted from carelessness, negligence, 
lack of proper skill, error in judgment or similar fault by 
VA, or that it was an event not reasonably foreseeable.  In 
fact, the medical evidence indicates that the etiology of the 
veteran's seizure disorder is unknown.  The Board notes that 
the veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  
However, as a layperson, the veteran is not competent to 
provide the required nexus evidence. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Grottveit v. Brown, 5 
Vet. App. 91 (1993).   

Since in this case, the veteran has not submitted medical, or 
otherwise competent evidence showing that he developed a 
seizure disorder as a result of carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on the part of the VA in furnishing her treatment; 
or that the seizure disability was an event not reasonably 
foreseeable, the appeal is denied.

It is noted that under the law that applies to this case, 
that even if it were determined that the medication provided 
during the hospitalization caused the onset of the seizures, 
there would not be automatic allowance of this claim.  It 
would have to be shown, in addition, that there was no 
foreseeable possibility that the medication could cause 
seizures, or that the treatment was careless or negligent, 
and that caused the seizures.  As noted, none of these 
elements has been established.


II.  Service connection of right hand

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a) (2000).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  Alternatively, a claimant may establish a 
claim for service connection under the chronicity provision 
of 38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, service connection 
may be granted pursuant to the same regulation if the 
evidence shows that the condition was observed during service 
or any applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 C.F.R. § 3.159.  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reveal that the veteran was seen with 
pain in the hypothenar area of the right hand without 
swelling in December 1970.  X-rays were normal.  At his July 
1971 discharge examination, an evaluation of the upper 
extremities was normal.  There were no findings or diagnoses 
of residuals of a right hand injury. 

Although the veteran maintains that he has residuals of right 
hand injury, the veteran has not reported receiving treatment 
for such since service and medical evidence of residuals of a 
injury to the right hand since separation from service is not 
of record.

As noted previously, while the veteran is competent to 
testify as to symptoms he experiences, as a layman, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Upon review, the Board notes that during service the veteran 
complained of pain in his right hand.  There were no 
complaints or sequelae thereafter.  In fact, evidence of 
record indicates that subsequent to the veteran's 1970 
complaint, there were no complaints, findings, or diagnoses 
of residuals of a right hand injury during the remainder of 
the veteran's service or subsequent thereto.  The Board notes 
that in order for service connection to be warranted, there 
must be evidence of a present disability which is 
attributable to a disease or injury incurred during service.  
See Rabideau, 2 Vet. App. at 143.   Here, however, competent 
medical evidence of residuals of an injury to the right hand 
has not been presented.  Thus, service connection cannot be 
granted.  As the preponderance of the evidence is against 
allowance of this claim, the benefit of the doubt doctrine is 
inapplicable.  38 C.F.R. § 3.102.  Accordingly, the claim for 
service connection for residuals of a right hand injury is 
denied. 


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a seizure disorder claimed to have 
resulted from treatment at VA facilities from April 6 to 17, 
1998 is denied.  Service connection for residuals of a right 
hand injury is denied.


REMAND

Evidence of record indicates that the veteran underwent right 
knee surgery in January 1998.  However, the records 
pertaining to such surgery are not present in the claims 
folder.

Additionally, the veteran underwent a VA examination in 
October 1996, before the surgery, and right knee pain and 
limitation of motion of the right knee were noted; however, 
the examiner did not provide an opinion as to whether there 
was a relationship between the veteran's right knee problems 
and his active service.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination as well as to obtain recent 
treatment records so that the evaluation of the disability 
will be a fully informed one.  Accordingly, the case is 
REMANDED for the following:
 
1.  After obtaining the appropriate 
authorization from the veteran, the RO 
should obtain copies of the veteran's 
right knee treatment and surgery from 
1997 to present. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder should be available to the 
examiner for review prior to the 
examination.  The VA examiner should 
state whether it is more likely than not 
that the veteran's current right knee 
disability is related to an injury 
during service.  All indicated studies 
should be conducted and the VA examiner 
should provide analysis of such 
findings.

3.  The General Counsel, in representing 
VA before the United States Court of 
Appeals for Veterans Claims (formerly 
the United States Court of Veterans 
Appeals), has noted that the regional 
office has duties.  Pursuant to 
38 C.F.R. § 3.655 (2000), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  This remand serves as 
notification of the regulation.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, this issue should be reviewed by the RO.  To the 
extent the benefits sought are not granted, the appellant and 
his representative should be provided with a supplemental 
statement of the case, and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellant consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action requested above.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 


